     Case 2:19-cv-01338-WBS-KJN Document 104 Filed 07/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEENAN WILKINS, aka NERRAH                           No. 2:19-cv-1338 KJN P
      BROWN,
12
                           Plaintiff,
13                                                         ORDER
                v.
14
      DR. CHRISTINE S. BARBER, et al.,
15
                           Defendants.
16

17             Plaintiff is a state prisoner, proceeding pro se. On July 13, 2020, plaintiff filed a motion

18   to seal medical records. (ECF No. 97.) Plaintiff argues that the medical records appended to the

19   June 9, 2020 declaration are confidential and thus there is a compelling reason to seal them, citing

20   Chester v. King, 2019 WL 5420213 (E.D. Cal. Oct. 23, 2019), and Kamakana v. City and County

21   of Honolulu, 447 F.3d 1172 (9th Cir. 2006). (ECF No. 97.)

22             Accordingly, IT IS HEREBY ORDERED that within twenty-one days from the date of

23   this order, counsel for defendant Mansour shall file a response to plaintiff’s motion to seal (ECF

24   No. 97).

25    Dated: July 29, 2020

26
27
     /wilk1338.mts
28
                                                          1
